Citation Nr: 0111764	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for shortness of 
breath, claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1992 to July 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, in pertinent part, denied 
entitlement to service connection for a low back disorder, 
for a bilateral knee disorder, and for shortness of breath, 
claimed as due to asbestos exposure.  By a Board decision 
issued in August 2000, these claims were remanded to the RO 
for further development.  The claims return to the Board 
following the directed development.

The Board must now refer to another matter for immediate 
consideration by the RO.  The Board has concluded that the 
issue of service connection for tinnitus was part of the 
veteran's original claim of service connection for high 
frequency hearing loss.  The issue involving tinnitus was 
raised in the VA examination in November 1997, at which time 
the examiner indicated clearly, in the Board's opinion, that 
the veteran had constant tinnitus.  The examiner also said 
"it is possible that the loud noise exposure (in service) 
caused a change in hearing and this may account for his 
report of tinnitus."  The Board further notes that the 
veteran testified during a hearing at the RO in July 1999 
that he was exposed to loud noises in the engine room aboard 
ship and that he noticed a ringing in his ears at that time.  

The RO adjudicated service connection for hearing loss but 
did not adjudicate service connection for tinnitus.  The 
Board in its decision of August 2000 denied service 
connection for hearing loss but did not mention anything 
about tinnitus.  The Board concludes that it was error not to 
have resolved the issue as raised as part of the veteran's 
claim and that the issue of service connection for tinnitus 
is still outstanding.  Therefore, it will be covered further 
in the remand portion of this decision.  (See indented 
paragraph numbered 5 on page 10 of this decision.)  

The veteran's claims of entitlement to service connection for 
a low back disorder and for a bilateral knee disorder are 
addressed in the REMAND appended to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained. 

2.  There is no medical diagnosis to establish that the 
veteran's reported shortness of breath is the result of any 
medical disorder or disability or residual to claimed 
exposure to asbestos.


CONCLUSION OF LAW

Service connection is not warranted for shortness of breath.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he first manifested shortness of 
breath in service, and contends that he continues to have 
disability due to shortness of breath.  He further contends 
that his shortness of breath may be due to exposure to 
asbestos in service.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
chronic diseases, if the chronic disease is manifested to the 
required degree within an applicable presumptive period.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1153 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  In addition, 
service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted to allow service connection for a disorder which 
is either caused or aggravated by a service-connected 
disorder.  See generally Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has such condition.  See Savage v. Gober, 10 
Vet. App. 488, 493 (1997).  Such evidence must be medical 
unless it relates to a condition as to which lay observation 
is competent.  

At a November 1997 VA examination, the veteran reported 
occasional shortness of breath with exertion or effort, 
beginning about two years prior to his service discharge.  
There was no evidence of pulmonary hypertension, cor 
pulmonale, congestive heart failure, or restriction of chest 
excursions.  There was no dyspnea on minimal exertion.  A 
November 1997 VA x-ray of the chest disclosed no abnormality.  
Pulmonary function examination disclosed normal spirometry.  
The examiner concluded that physical examination of the 
respiratory system was essentially negative.  No diagnosis 
was assigned for the veteran's report of occasional shortness 
of breath.

VA outpatient treatment notes reflect that an inhaled 
medication, Albuterol, was prescribed at the time of an 
outpatient visit in February 1999, and use of that medication 
was noted at the time of outpatient visits through August 
1999.  However, Albuterol was not reordered or noted as an 
active medication at the veteran's October 1999 appointment 
or in reports of any outpatient treatment thereafter.  The 
records include references to the veteran's continued use of 
tobacco, but do not specifically state why the Albuterol was 
prescribed or discontinued.  The outpatient clinical records, 
dated through August 2000, are devoid of any record of 
complaint, diagnosis, or treatment of any respiratory 
disorder or complaint after October 1999.

The veteran's contention that his shortness of breath may be 
due to exposure to asbestos in service has also been 
considered.  The Board notes that the veteran testified, at a 
July 1999 personal hearing, that he believed he was exposed 
to asbestos in service because there was old insulation in 
the ship, and some of it was replaced while he was on the 
ship.  However, the medical evidence of record is entirely 
negative for any evidence of a diagnosis of any disability 
which has been noted to be due to exposure to asbestos.

There is no medical diagnosis of any respiratory disorder, 
nor is there any evidence that the veteran continues to 
experience shortness of breath.  The fact that the veteran 
used an inhaled medication for several months does not 
establish that he has any respiratory disorder or disability 
due to or manifested by shortness of breath, since the 
medication has been discontinued.  In the absence of medical 
evidence that the veteran has a chronic, current disability 
due to shortness of breath, and in the absence of medical 
diagnosis of any chronic or current disability manifested by 
shortness of breath, service connection for shortness of 
breath is not warranted. 

The laws authorizing veterans' benefits provide benefits only 
where there is current disability.  In the absence of 
objective medical evidence of a current disability due to 
shortness of breath, and the absence of any medical diagnosis 
of a disorder manifested by shortness of breath, service 
connection may not be granted for the veteran's complaint of 
shortness of breath.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  It 
also follows that, since no chronic disorder which may be 
presumed service-connected has been diagnosed, the veteran's 
complaint of shortness of breath may not be presumed service-
connected.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the February 1998 rating decision that there was 
no medical evidence that he had a chronic disability 
manifested by shortness or breath, or any disorder related to 
asbestos exposure, as a result of his military service.  That 
is the key issue in this case, and the rating decision, as 
well as the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), including the SSOCs issued 
following the Board's remand of this claim in August 2000, 
informed the appellant that evidence of a medical diagnosis 
of a disorder manifested by shortness of breath or of a 
disorder due to asbestos exposure was needed to substantiate 
his claim.  The veteran was clearly informed, on several 
occasions, that no respiratory disorder, whether or not due 
to asbestos, had been diagnosed.  The Board concludes that 
the discussions in the rating decision, SOC, SSOCs, and 
letters sent to the appellant informed him that he could not 
be granted service connection for shortness of breath, 
including on the basis of exposure to asbestos, in the 
absence of medical diagnosis of a disorder.  

The Board notes that the correspondence to the veteran 
discussed the need for medical evidence of current disability 
as necessary to establish a well-rounded claim, and that 
requirement, subsequent to enactment of the VCAA, is no 
longer applicable.  However, the veteran has been informed 
that service connection cannot be granted in the absence of 
medical diagnosis of a current disability, and that 
requirement remains the same, whether considered under a 
well-grounded analysis or under an analysis of the claim on 
the merits.  By informing the veteran that he has not 
submitted medical evidence of a current disability related to 
shortness of breath or asbestos exposure, VA has complied 
with notification requirements, including under the VCAA.

VA has also complied with the duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  This case was remanded in August 2000 
for additional development, and the veteran was informed at 
that time that he had not produced evidence of respiratory 
disability or a disorder due to asbestos exposure.  The RO 
complied with all instructions.  The appellant has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  

The RO requested all relevant treatment records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  The veteran has not 
indicated that any other evidence of a current shortness of 
breath disability is available.  The appellant was provided a 
VA examination in 1997, after which the examiner reviewed the 
claims file and provided an opinion that there was no 
restriction of normal physical activity due to the 
respiratory system and that the physical examination was 
essentially negative.  VA has satisfied its duties to notify 
and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Entitlement to service connection for shortness of breath, 
including as due to claimed asbestos exposure, is denied.


REMAND

The medical evidence of record discloses that the veteran's 
treatment VA physician requested additional laboratory 
examinations to assist in determining whether the veteran had 
a diagnosable back or knee disorder.  There is objective 
evidence of a back disorder, including tightness of muscles 
on palpation and pain on palpation.  The treating VA 
physician found reproducible knee pain on at least on 
outpatient assessment.  The outpatient treatment records also 
note that arthritis was suspected, and a notation that 
arthritis symptoms were stable.  The provider again noted 
that degenerative joint disease was suspected, but that 
laboratory examinations ordered at the last outpatient 
appointment had not been obtained, and that orthopedic 
follow-up was planned.  The treating provider did not clearly 
indicate whether the discussion of suspected arthritis was 
related to the back or to the knees or to both areas.  
Therefore, additional factual development is required, either 
to complete the diagnostic evaluation requested by the 
treating providers, or to associate the clinical records of 
that evaluation with the claims file, if already completed.  
Additionally, clarification as to whether the suspected 
diagnosis of arthritis applies to the low back or to the 
knees or to both areas is required. 

The Board notes, in this regard, VA's duty to assist 
claimants in obtaining evidence has changed during the 
pendency of this claim.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the new law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law applies in 
this case, as there has been no final determination on 
appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify all VA or non-VA medical 
care providers who have treated him for 
low back pain or a low back disorder or 
knee pain or disorder since his service 
separation.  After securing any necessary 
releases, the RO should obtain copies of 
all such clinical records not already 
associated with the claims file.

2.  The veteran should be then afforded a 
VA orthopedic examination.  The claims 
file should be made available to the 
examiner for review.  The examiner should 
determine the nature and extent of low 
back or right or left knee pain.  The 
examiner should state whether there is 
objective evidence of low back pain and 
whether there is objective evidence of 
right knee, left knee, or bilateral knee 
pain.  The examiner should state whether 
there is objective evidence of low back, 
right  knee, left knee, or bilateral knee 
pathology.  The examiner should state 
whether the veteran has a diagnosable low 
back, right knee, left knee, or bilateral 
knee disorder.  If there is a low back, 
right knee, left knee, or bilateral knee 
disorder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a current low back, 
right knee, left knee, or bilateral knee 
disorder is related to the veteran's 
service or has been chronic and 
continuous since the veteran's service. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The RO should then readjudicate the 
claims for service connection for a low 
back or knee disorder, including review 
of additional evidence obtained through 
further development. If the benefit 
sought on appeal remains denied, the 
appellant and his representative, should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response

5.  The RO is to adjudicate the issue of 
service connection for tinnitus, and if 
the claim is denied, the RO is to issue a 
statement of the case covering it to the 
veteran and his representative.  They are 
to be informed that a substantive appeal 
must be filed if the veteran is to pursue 
this claim on appeal at the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


